Title: To John Adams from C. W. F. Dumas, 14 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 14e. Janv. 1783.

L’Incluse pour Philade. vous mettra au fait du courant ici. L’honorée vôtre du ler. Janv. est pour moi une vraie & précieuse Etrenne de nouvel an. J’ai fait confidence verbale du contenu à Mrs. De G——, V. B., & V. sous le sceau du secret, & à personne autre. Ils en ont été charmés. Du reste, ils étoient bien sûrs d’avance de vos bonnes dispositions & de celle de Mrs. vos Collegues pour cette Rep. Ce qui leur tient à coeur, c’est que, com̃e Mr. Brantzen écrit constam̃ent dans ses Dépeches ici, de la part de Mr. le C—— de V——, le soin qu’il a des intérêts de la rep., vous l’autorisassiez demême ministériellement à apprendre à L. H. P., que vous les avez également à coeur.
Ces Messieurs ici S’appliquent à cet égard le vers de l’Ecole: Scire tuum nihil est, nisi te scire hoc sciat alter. En un mot, ils souhaitteroient, que les dites Dépeches rendissent ici la justice qui est due à chacun.
Mr. De Gr. a écrit à Mr. Brantzen, pour qu’il pressât de sa part Mr. le Baron de Linden (ci-devt. Envoyé de la rep. en Suede) de revenir au plutôt de Paris où il est depuis quelques mois. Mais il n’a pas fait ouverture à Mr. Brantzen de son plan, parce qu’il ne voudroit pas que celui-ci en com̃uniquât quelque chose prématurément à quelque relation en ce pays. Mr. Gr. vous prie donc, Monsieur, d’avoir un Entretien avec Mr. De Linde Mr. De Linde étoit logé en Novembre à l’Hôtel des Etats-Unis rue Gallion & je suppose qu’il y est encore, & de lui confier de sa part, sous le secret, que son plan est de faire ensorte, que Mr. De Linde soit nom̃é Ministre de cette Rep. auprès des Etats-Unis; & que, pour cet effet, il faut qu’il revienne incessam̃ent ici, pour battre ensemble la fer pendant qu’il est chaud. Mr. V. Bl. de son côté n’a rien contre ce plan.
La poste, qui va partir, ne me laisse que le moment de finir, avec mon respectueux attachement, Monsieur, De V. Exce. / le très humble & très obéisst. / serviteur
Dumas

 
Translation
Sir
The Hague, 14 January 1783

The enclosed for Philadelphia will inform you of current events here. Your distinguished letter of 1 January was a true and precious New Year’s gift. I imparted its contents orally to Mr. Gyselaar, Mr. Van Berckel, and Mr. Visscher, in the strictest confidence, and to no one else. They were delighted. Moreover, they were already certain of your goodwill and that of your colleagues toward this republic. Given that Mr. Brantsen is always writing dispatches about the Comte de Vergennes’ concern for Dutch interests, their heartfelt wish is for you to authorize him to inform their High Mightinesses officially that you have them equally in mind.
In this connection, the gentlemen here apply the old school maxim to themselves: Scire tuum nihil est, nisi te scire hoc sciat alter. In a word, they would like the said dispatches to render to each his just deserts.
Mr. Gyselaar has written to Mr. Brantsen telling him to urge the Baron De Lynden (former envoy of the republic to Sweden) to return forthwith from Paris, where he has been for several months. But he has not fully apprised Mr. Brantsen of his plan because he did not want the latter to communicate any of it prematurely to one of his connections in this country. Mr. Gyselaar thus asks you, sir, to talk to Mr. De Lynden, who was staying at the Hôtel des Etats-Unis in the rue Gallion last November—and must, I suppose, still be there—and tell him confidentially that his plan is to arrange for Mr. De Lynden to be appointed this republic’s minister to the United States. To this end, he must necessarily return here, so that both may strike while the iron is hot. Mr. Van Berckel, for his part, has nothing against this plan.
The post is about to depart and leaves me but a moment to conclude, with my respectful esteem, sir, your excellency’s very humble and very obedient servant
Dumas

